El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Contra un memorándum de costas y desembolsos se for-*191mulo oposición en la corte de distrito fundada en los siguientes motivos:
“1. Que dicho memorándum de costas y desembolsos es nulo, por no ajustarse a ley.
“(a) Porque el juramento no se ajusta a lo prescrito en la sec-ción 3 de la ley sobre affidavits, aprobada en 12 de marzo de 1908.
“(6) Porque los abogados del reclamante en este caso son Francis & Soto, siendo dicha sociedad de abogados compuesta por Juan B. Soto y Hugh R. Francis, y el memorándum ha sido jurado por el señor Soto ante el señor Francis o sea, los abogados de los deman-dados han jurado ante sí mismos, lo cual vicia de nulidad dicho jura-mento.
“2. Que los honorarios para abogado en dicho memorándum son excesivos.
“(a) Que la tercería interpuesta por el demandante lo fué para anular un embargo para asegurar Jesús María González una suma de seiscientos cuarenta dollars que le adeudaba Rafael García Soler. Que los demandados alegaron una excepción previa que fué declarada sin lugar y que posteriormente contestó la demanda y asistió al juicio, el que se celebró sin dificultad y rápidamente.
“ (b) Que los honorarios cargados son doscientos dollars o sea casi una tercera parte de la suma defendida por los Sres. Francis & Soto y por tal motivo la estimamos excesiva.”
La objeción hecha bajo la primera subdivisión del primer frmdamento está bien fundada. El juramento en cues-tión dice así:
‘ ‘ Suscrito y jurado ante mí hoy día seis de julio de 1917, ■ en San Juan, P. R. (Firmado) Hugh R. Francis. — Notario Público. ”
La sección 3 de la ley de 1908 prescribe una forma sencilla, fácil de seguirse y que contiene ciertas salvaguardias esen-ciales respecto a la identidad del declarante y aunque quizás sería suficiente si se cumple sustancialmente con el estatuto, un juramento en el que se omiten por completo todos y cada uno de los detalles prescritos por la ley no debe recibir la san-ción de una corte sentenciadora si se llega a hacer oportuna objección. 2 C. J. 360; 1 R. C. L. p. 769, sec. 14.
*192En el presente caso, sin embargo, el declarante era nn abo-gado bien conocido que representaba a una de las partes, y el que él como funcionario de la corte presentase un affidavit dando a entender que lo hizo él mismo como abogado en el caso y que lleva su firma, de no ser en sí mismo técnicamente suficiente para suplir la falta de la debida identificación en el juramento, fue cuando menos suficiente para satisfacer al juez sentenciador, como cuestión de becbo y fuera de toda duda razonable, en cuanto a la autenticidad de la firma. Además el memorándum sólo contenía dos partidas, a saber, por de-rechos del secretario, $5, y por honorarios de abogado, $200, respecto de las cuales ni el demandante ni la corte podían haber sido descaminados o engañados. Dadas las circuns-tancias del caso el error no era perjudicial.
Los autos no nos revelan hechos suficientes para que esta corte pueda entrar a considerar lá segunda subdivisión del primer fundamento de oposición. Sugerimos, sin embargo, que esta cuestión muy bien puede evitarse en la práctica. Respecto a la conveniencia de adoptar la sugerida línea de conducta, véase 2 C. J. 330; 1 R. C. L. 763, seo. 6.
El abogado del apelado niega la afirmación que se contiene en el segundo fundamento de oposición en cuanto al importe de la reclamación envuelta e insiste en que la suma cuyo cobro se interesa y que el montante para cuya efectividad de la sentencia se trabó'embargo es de $3,000. Solamente estas manifestaciones contradictorias es lo que tenemos ante nos-otros para basar una opinión en cuanto a si es o no razonable la suma concedida por conceptos de honorarios de abogados y por tanto no podemos decir que la corte inferior abusó de su discreción.
El apelante insiste también en que el affidavit otorgado ante un notario es nulo.
“El notario es, según lo define el artículo Io. de la Ley Notarial Española, el funcionario público autorizado para dar fe, conforme a las leyes, de los contratos y demás actos extra-judiciales.”
*193La sección 16' de la propia ley disponía “que el ejercicio del cargo de notario era incompatible con todo otro cargo que llevara aneja jurisdicción, * * V’
Históricamente estos dos artículos no sólo sirvieron para limitar el alcance y extensión de las facultades notariales sino que representan una tendencia claramente definida para relevar a ciertos funcionarios judiciales o cuasi-judiciales, de diversas funciones ministeriales, el ejercicio de las cuales se estimaba como si se traspasara la órbita del notario “contractual” para distinguirlo del “gubernativo” y del “judicial”. Fernández Casado, tomo 1, de su Tratado de No-taría, Títulos I al III.
Esta tendencia hacia una jurisdicción exclusiva en favor del notario parece haber sobrevivido al cambio de soberanía y ha quedado acentuada por la palabra “único” adicionada en la sección primera de la “Ley para regular el ejercicio de la Profesión Notarial en Puerto Bico.” (Leyes de 1906, p. 142), la que reza como sigue, (la bastardilla es nuestra):
“El notario es el único funcionario autorizado para dar autenticidad, conforme a las leyes, a los contratos y demás actos extra-judiciales que ante su presencia se realicen.”
Antiguapaente, al igual que ahora por disposición expresa del Código Civil estaban prohibidos los juramentos en los contratos y los notarios carecían de facultades para admi-nistrarlos, así como para tomar affidavits; pero aquí también se halla una disposición para insistir en la ampliación de fa-cultades en este sentido, mediante la intentada eliminación •del juramento en los procedimientos judiciales al igual que en la ley referente a los contratos, acompañada por la ulterior innovación de reducir a escritura pública las declara-ciones de los testigos o de aquellos que pueden llegar a serlo en una causa en forma de “información testifical” ante no-tario. Fernández Casado, Tratado de Notaría, tomo 1, p. 600, sección 703.
*194En. el 1903, (véase Leyes de 1903, p. 38 y 39) la Legis-latura expresamente confirió a los notarios la facultad de administrar “todo juramento, declaración jurada, o afirma-ción que sea necesaria o que la ley requiera.”
Como lo indicamos en el caso de Lópes v. Meléndez, 22 D. P. R. 156, 166, la sección 4 de la “Ley estableciendo'un registro de affidavits o declaraciones ante notarios y otros funciona-rios” aprobada en marzo 12 de 1908, p. 39 (sec. 18 de la Compi-lación, p. 6), después de bacer constar que “los notarios, los jueces del Tribunal Supremo, los jueces de las cortes de dis-trito, y de las cortes municipales, y jueces de paz, el Secretario de Puerto Eico y los otros jefes de los departamentos ejecu-tivos, podrán autorizar los affidavits o declaraciones, añade una cláusula en la que se dispone en inglés (la bastardilla es nuestra), que “los notarios, sin embargo, podrán autorizar diclios affidavits o declaraciones solamente cuando se refieren a hechos, actos o contratos de mero interés particular,” y en español, que “solamente los notarios podrán autorizarlos cuando se refieren a becbos, actos o contratos de mero interés particular. ’ ’ ■
Pero, como también se indicó en el caso de López v. Meléndez, en el 1910 la legislatura mediante una enmienda al efecto amplió y volvió a redactar el artículo 2 de la ley de 1903, la que, en todo cuanto sea pertinente a la cuestión en-vuelta en este caso, se transcribe a continuación:
“Artículo 2. — Todo juramento, declaración jurada o afirmación que sea necesaria o conveniente o que la ley requiera, podrá pres-tarse en Puerto Rico y expedirse una certificación al efecto, ante cual-quier magistrado de la Corte Suprema, o ante cualquier juez de una corte de distrito o ante cualquier secretario de cualesquiera de las cortes antes dichas o ante cualquier juez de paz o municipal, o ante cualquier notario, o ante cualquier Comisionado de los Estados Unidos para el Distrito de Puerto Rico; * *
En el caso que se acaba de citar sostuvimos que la ley de 1910, en cuanto a la facultad de un juez municipal para to-*195mar nn affidavit de diligenciamiento de una citación, como la última palabra de la Legislatura sobre esta materia, era la ley a que liabía que atenerse para resolver cualquier duda que surgiera de la discrepancia existente entre el texto in-glés y el texto español de la ley de 1908.
La versión española de la ley está más de acuerdo con el desenvolvimiento bistórico del concepto allí expresado y no violenta en forma alguna la ley de 1903 según fué enmen-dada en el 1910. La cláusula tal como se lee en inglés, mu-tilaría la ley últimamente mencionada en cuanto se refiere a los notarios y basta ese extremo burlaría de una vez el evi-dente propósito de la Legislatura tal cual fué expresado tanto con anterioridad, como con posterioridad a la citada ley de 1908, propósito que por cierto está de acuerdo con. la prác-tica americana moderna y con las aspiraciones de la profesión notarial dentro del derecho español. Cualquiera que fuera el motivo o la verdadera significación de la cláusula en cues-tión, en cuanto a este respecto no tenemos necesidad de ex-cogitar por abora, es difícil de concebir que, por el hecho de que continúe en pleno vigor y efectos la ley de 1908, con la sección 4 de la misma inclusive, la Legislatura tuviera la in-tención en 1910 de negarle al notario, basta el extremo indi-cado en el texto inglés, de esa sección, las amplias facultades expresamente conferídasle.-
Es de confirmarse la orden recurrida.

Confirmada la orden recurrida.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
El Juez Presidente Sr. Hernández y el Asociado Sr. Al-drey no intervinieron.